Case: 21-50819     Document: 00516274951         Page: 1     Date Filed: 04/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  April 11, 2022
                                  No. 21-50819                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Torres,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                          USDC No. 3:09-CR-1380-2


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Michael Torres, federal prisoner # 48809-280, moves for leave to
   proceed in forma pauperis (IFP) in his appeal from the denial of his 18 U.S.C.
   § 3582(c)(1)(A)(i) motion for compassionate release. He argues that the
   district court abused its discretion by relying upon the analysis of the 18


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50819      Document: 00516274951           Page: 2   Date Filed: 04/11/2022




                                     No. 21-50819


   U.S.C. § 3553(a) factors that it had conducted at his original resentencing
   rather than reevaluating those factors; he asserts in support that the district
   court failed to consider that he would no longer be subject to a mandatory
   minimum sentence of 20 years in prison if he were sentenced today.
          The district court sufficiently considered the Torres’s argument
   regarding the non-retroactive changes to mandatory minimum sentences for
   drug offenses and considered the applicability of the § 3553(a) factors before
   finding that relief was not warranted. See Chavez-Meza v. United States, 138
   S. Ct. 1959, 1965 (2018) (“In some cases, it may be sufficient for purposes of
   appellate review that the judge simply relied upon the record, while making
   clear that he or she has considered the parties’ arguments and taken account
   of the § 3553(a) factors, among others.”). Torres’s disagreement with the
   district court’s § 3553(a) analysis is not a sufficient ground for reversal. See
   United States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020). Because the
   § 3553(a) analysis supports the denial, we need not consider Torres’s
   arguments that the district court abused its discretion by determining that he
   failed to show extraordinary and compelling reasons to grant relief. See id. at
   693-94.
          As Torres fails to identify a nonfrivolous argument for appeal, we
   DENY his motion for leave to proceed IFP, and we DISMISS his appeal
   as frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997);
   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5th Cir. R. 42.2. His
   motion for the appointment of counsel is DENIED.




                                          2